IN THE SUPREME COURT OF THE STATE OF IDAHO

                                              Docket No. 41213

IN THE MATTER OF THE                                           )
TERMINATION OF THE PARENTAL                                    )
RIGHTS OF JANE (2013-15) DOE.                                  )
--------------------------------------------------------       )
IDAHO DEPARTMENT OF HEALTH &                                   )
WELFARE,                                                       )
                                                               )
      Petitioner-Respondent,                                   )   Twin Falls, November 2013 Term
                                                               )
and                                                            )   2014 Opinion No. 30
                                                               )
GUARDIAN AD LITEM,                                             )   Filed: March 18, 2014
                                                               )
      Respondent,                                              )   Stephen W. Kenyon, Clerk
                                                               )
v.                                                             )
                                                               )
JANE (2013-15) DOE,                                            )
                                                               )
    Respondent-Appellant.                                      )
________________________________________

       Appeal from the District Court of the Fifth Judicial District of the State of Idaho,
       Twin Falls County. Hon. Thomas D. Kershaw, Magistrate Judge.

       The order of the magistrate court terminating Jane Doe’s parental rights is affirmed.

       Marilyn Paul, Twin Falls County Public Defender, attorney for Appellant.

       Hon. Lawrence G. Wasden, Idaho Attorney General, Boise, attorney for
       Respondent Idaho Department of Health & Welfare. James T. Baird argued.

       Jamie LaMure, Kimberly, attorney for Guardian ad litem.

                                 ________________________________

HORTON, Justice.
       This is an expedited appeal by Jane Doe from an order terminating her parental rights to
five minor children on the grounds of neglect. We affirm.
                      I. FACTUAL AND PROCEDURAL BACKGROUND



                                                           1
       There are five children involved in this case: C.C., M.R., G.C., M.C.C., and A.C.C. The
children have four different fathers. This appeal is the culmination of several child protection
actions involving Jane Doe. The first child protection action was filed by the State on August 17,
2006. C.C., who was then one year old, was taken from Jane Doe because of an unsafe and
unhygienic home and Jane Doe’s drug use. There was also evidence of domestic abuse by the
man who would later become M.R.’s father. Jane Doe completed a case plan including drug
treatment and other tasks, and C.C. was returned to Jane Doe on October 25, 2007.
       The second child protection case was filed on November 4, 2009, involving the two
children that Jane Doe had at the time, C.C. and M.R. The children tested positive for drugs. Jane
Doe was pregnant with G.C., whom the magistrate found had been “almost certainly exposed to
methamphetamine in utero.” Again, domestic violence was present, this time perpetrated by
G.C.’s father. Jane Doe participated in another case plan, including child protection drug court.
During drug court, she relapsed twice. Despite the relapses, Jane Doe graduated from the
program in May of 2011. One month later, she gave birth to twins, M.C.C. and A.C.C.
       On April 1, 2012, shortly after 3:00 a.m., police officers attempted to serve a warrant at
an apartment in Twin Falls. During a struggle in which the subject attempted to flee, the officers
noticed twins, younger than one year old, crawling on the floor. Methamphetamine and drug
paraphernalia were present in the apartment. Jane Doe told an Idaho Department of Health and
Welfare (“IDHW”) caseworker that she had left her three younger children at the apartment to be
cared for by a friend because she had been evicted. She admitted to recent use of
methamphetamine. The caseworker believed that Jane Doe and her children were living out of
her car. The other children were located and all five were placed in foster care.
       The final child protection case was filed on April 2, 2012. Following a hearing on May
22, 2012, the magistrate court granted default judgment against two of the fathers of Jane Doe’s
five children and made a finding of aggravated circumstances as to all of the children and
parents. Pursuant to I.C. § 16-1619(6)(d), this meant IDHW was not required to use reasonable
efforts to reunify the children with the parents. Jane Doe filed a Motion for Reconsideration of
Aggravated Circumstances Finding on June 5, 2012, which was denied after a hearing. Although
the magistrate court’s finding of aggravated circumstances was an appealable order, I.C. § 16-
1625(1)(c), Jane Doe did not appeal the order. The magistrate court approved IDHW’s
permanency plan with respect to the parental rights of all the parents except for the father of



                                                 2
M.C.C. and A.C.C. The State filed a Motion for Termination of Parent-Child Relationship on
June 26, 2012. The magistrate court received evidence on May 13 and 14, 2013, and found that
C.C., age eight, had been in foster care for 44 months; M.C., age six, had been in foster care for
32 months; G.C., age three, had been in foster care for 14 months; and M.C.C. and A.C.C., ages
two, had been in foster care for 14 months. On July 2, 2013, the magistrate court ordered the
termination of the parental rights of Jane Doe with respect to all five children and the parental
rights of three of the fathers. Jane Doe timely appealed.
                                  II. STANDARD OF REVIEW
       The grounds for terminating a parent-child relationship must be proved by clear and
convincing evidence. In the Matter of Aragon, 120 Idaho 606, 608, 818 P.2d 310, 312 (1991)
(citing Santosky v. Kramer, 455 U.S. 745 (1982)).
              Our review of factual findings is limited, and where the trial court has
       granted a petition terminating parental rights, that conclusion will not be disturbed
       on appeal so long as there is substantial competent evidence in the record to
       support the findings. Furthermore, in reviewing such findings, this Court will
       indulge all reasonable inferences in support of the trial court’s judgment when
       reviewing an order that parental rights be terminated.
Id. (internal quotations and citations omitted). In our review, we are mindful that
       [t]he finder of fact has the opportunity to observe witnesses’ demeanor, to assess
       their credibility, to detect prejudice or motive and to judge the character of the
       parties. In a parental-termination case, this is immensely important. A cold record
       of the trial does not tell the whole story. An independent review by our court
       could not take into account the trial court’s superior view of the entire situation.
Id. (quoting Thompson v. Thompson, 110 Idaho 93, 96, 714 P.2d 62, 65 (Ct. App. 1986)).
                                          III. ANALYSIS
       The issues presented in this appeal are (1) whether the magistrate court erred in finding
aggravated circumstances; (2) whether the magistrate court erred when it found the children to
have been neglected pursuant to I.C. § 16-2002(3)(b) and I.C. § 16-1602(25); and (3) whether
the magistrate court erred when it found termination of Jane Doe’s parental rights to be in the
best interests of the children. We address these issues in turn.
A. Jane Doe has failed to demonstrate that the trial court erred in finding aggravated
circumstances.
       Jane Doe contends that the magistrate court’s finding of aggravated circumstances
deprived her of due process and equal protection because she was unable to complete a case
plan. In addition to responding to the merits of her claims, IDHW contends that Jane Doe has


                                                  3
waived this issue by failing to timely appeal the finding. We address the preliminary issue of
waiver before turning to the substance of Jane Doe’s claims of error.
         1. Jane Doe’s failure to appeal the magistrate court’s finding of aggravated circumstances
         does not bar review of her claim of error.
         The finding of aggravated circumstances was clearly an appealable order. Idaho Code §
16-1625(1) provides:
                 An aggrieved party may appeal the following orders or decrees of the
         court to the district court, or may seek a direct permissive appeal to the supreme
         court as provided by rules adopted by the supreme court:
         (a) An adjudicatory decree entered pursuant to section 16-1619, Idaho Code;
         ***
         (c) Any order subsequent to the adjudicatory decree that authorizes or mandates
         the department to cease reasonable efforts to make it possible to return the child to
         his home, including an order finding aggravated circumstances. . . .
(emphasis added). Consistent with this statutory provision, 1 both the Idaho Juvenile Rules and
the Idaho Rules of Civil Procedure authorize appeals to the district court from an order finding
aggravating circumstances. See I.J.R. 49(a) (“An aggrieved party may appeal to the district court
those orders of the court in a C.P.A. action specified in I.C. § 16-1625”); I.R.C.P. 83(a)(1)(6)
(“an appeal must first be taken to the district judges division of the district court from any of the
following judgments or orders rendered by a magistrate: … Any order, judgment or decree by a
magistrate in a special proceeding for which an appeal is provided by statute.”).
         However, the conclusion that an order may be appealed does not compel the conclusion
that the order must be appealed or forever be foreclosed from appellate review. Rule 83 of the
Idaho Rules of Civil Procedure governs appeals from the magistrate division to the district courts
of this state. Vierstra v. Vierstra, 153 Idaho 873, 877, 292 P.3d 264, 268 (2012). However, Rule
83 is silent as to the narrow question presented: whether the failure to appeal an interlocutory
order that is appealable as a matter of right forever forecloses appellate review. Rule 83(e)
requires that an appeal of such an order be brought within 42 days of the entry of the order. Rule

1
  One can certainly question the wisdom of granting the right to appeal an interlocutory order. There is no provision
for an expedited appeal of the decision to this Court. A parent challenging a determination of aggravated
circumstances may well have incentive to slow down the process. This can easily be accomplished by an appeal to
the district court and, if unsuccessful there, an appeal to this Court. If this Court were to assign the appeal to the
Court of Appeals, then the parent could petition for review. In the interim, the child(ren) would sit in limbo. This is
certainly inconsistent with the framework of the Child Protection Act, which otherwise encourages steady progress
of these proceedings. However, it is not the role of this Court to overrule a decision made by the Legislature unless
the decision contravenes the state or federal constitution, or contrary to procedural rules of this Court.


                                                          4
83(s) provides that the 42 day requirement is jurisdictional and specifies the remedy; the failure
to timely file a notice of appeal “shall cause automatic dismissal of such appeal upon motion of
any party, or upon initiative of the district court.”
        Rule 83(s) has no application in this instance, because this case does not involve an
attempt to present an untimely appeal to the district court. Rather, this appeal is before this Court
as a direct appeal from an order terminating parental rights that is expressly authorized by I.A.R.
11.1. Thus, as an appeal to this Court, this appeal is governed by the Idaho Appellate Rules. See
I.A.R. 1 (“These rules shall govern all proceedings pending in the Supreme Court on the
effective date or thereafter commenced. . . .”)
        Jane Doe timely appealed from the order terminating her parental rights. Idaho Appellate
Rule 17(e)(1) provides, in pertinent part, as follows: “The notice of appeal shall designate the
judgment or order appealed from which shall be deemed to include, and present on appeal: (A)
All interlocutory judgments and orders entered prior to the judgment or order appealed from. . .
.” This Court has interpreted I.A.R. 17(e)(1) as permitting a party to “properly challenge”
interlocutory orders. Thomas v. Thomas, 150 Idaho 636, 641, 249 P.3d 829, 834 (2011).
        Although this Court has not previously defined the term “interlocutory order,” much less
attempted to define the distinction between an interlocutory order and a final order, our previous
decisions suggest that the critical distinction is that an interlocutory order is subject to
modification, amendment, or outright reversal by the judge entering that order. See State v.
Thorngren, 149 Idaho 729, 736, 240 P.3d 575, 582 (2010) (“[A] court retains broad discretion
over interlocutory evidentiary rulings which may be modified at any time until entry of final
judgment.”) (quoting Ritter v. State, 532 S.E.2d 692, 695 (Ga. 2000)); Coeur d’Alene Mining Co.
v. First Nat’l Bank of N. Idaho, 118 Idaho 812, 823, 800 P.2d 1026, 1037 (1990) (trial courts
deciding motions to reconsider pursuant to I.R.C.P. 11(a)(2)(B) “should take into account any
new facts presented by the moving party that bear on the correctness of the interlocutory
order.”). The preeminent legal dictionary defines “interlocutory: as “Provisional; interim;
temporary; not final.” Black’s Law Dictionary 731 (5th ed. 1979). By contrast, a “final order” is
“[o]ne which terminates the litigation between the parties and the merits of the case and leaves
nothing to be done but to enforce by execution what has been determined.” Id. at 567. In our
view, the Michigan Supreme Court provided the best definition, when it stated: “It is the essence




                                                   5
of an interlocutory order or decree that it may on final hearing be set aside, altered, changed, or
modified.” Wurzer v. Geraldine, 256 N.W. 439, 444 (Mich. 1934).
          Applying this definition, we conclude that the finding of aggravated circumstances was
an interlocutory order. This is because the magistrate court’s finding of aggravated
circumstances was made pursuant to I.C. § 16-1619(6)(d). Idaho Code § 16-1622(1)(b) provides
in pertinent part:
                A motion for revocation or modification of an order issued under section
          16-1619, Idaho Code, may be filed by the department or any party; provided that
          no motion may be filed by the respondents under this section within three (3)
          months of a prior hearing on care and placement of the child.
As the order containing the finding of aggravated circumstances was subject to modification, it
was an interlocutory order. Thus, the finding of aggravated circumstances is legitimately before
this Court by operation of I.A.R. 17(e)(1)(A). We therefore turn to the substance of Jane Doe’s
claims.
          2. Jane Doe’s claims of error in the finding of aggravated circumstances are without
          merit.
          Jane Doe’s opening brief identifies the following issue: “Was the factual basis alleged so
erroneous as to invalidate the finding of aggravated circumstances?” Presumably, this was
intended to be an assertion that the magistrate court’s finding of aggravated circumstances was
not based upon substantial competent evidence. Idaho Code § 16-1602(5) provides the following
definition:
          “Aggravated circumstances” include, but are not limited to:
          (a) Circumstances in which the parent has engaged in any of the following:
                  (i) Abandonment, chronic abuse or chronic neglect of the child. Chronic
          neglect or chronic abuse of a child shall consist of abuse or neglect that is so
          extreme or repetitious as to indicate that return of the child to the home would
          result in unacceptable risk to the health and welfare of the child.
                  (ii) Sexual abuse against a child of the parent. Sexual abuse, for the
          purposes of this section, includes any conduct described in section 18-1506, 18-
          1506A, 18-1507, 18-1508, 18-1508A, 18-6101, 18-6108 or 18-6608, Idaho Code.
                  (iii) Torture of a child; any conduct described in the code sections listed in
          section 18-8303(1), Idaho Code; battery or an injury to a child that results in
          serious or great bodily injury to a child; voluntary manslaughter of a child, or
          aiding or abetting such voluntary manslaughter, soliciting such voluntary
          manslaughter or attempting or conspiring to commit such voluntary manslaughter;
          (b) The parent has committed murder, aided or abetted a murder, solicited a
          murder or attempted or conspired to commit murder; or


                                                    6
       (c) The parental rights of the parent to another child have been terminated
       involuntarily.
The entirety of Jane Doe’s argument on this issue is as follows:
               Appellant contends that the State presents insufficient evidence in the
       adjudicatory hearing to support the finding of aggravated circumstances. Several
       of the factual basis [sic] were interested in the termination hearing, as set forth
       elsewhere especially under the section discussing failure of the Court to properly
       consider evidence in the termination trial, especially under the circumstances of
       removal. The finding us [sic] required to be based upon a preponderance of the
       evidence I.C. § 16-1619(4), and it is contended that the evidence did not meet that
       standard.
       The conclusion of Jane Doe’s analysis of the “circumstances of removal” is as follows:
“The Court appears to have adopted the State’s version of events. . . . The Court does not appear
to acknowledge that these facts were contested.” In the context of termination of parental rights,
this Court has stated:
               Magistrate courts generally have broad discretion in their deliberations;
       this Court does not reweigh evidence, but “defer[s] to the trial court’s unique
       ability to ‘accurately weigh the evidence and judge the demeanor of the
       witnesses’ and take into account the trial court’s ‘superior view of the entire
       situation.’ ” [State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007)]
       (quoting Doe v. Roe, 133 Idaho 805, 809, 992 P.2d 1205, 1209 (1999)). “Findings
       are competent, so long as they are supported by substantial, albeit possibly,
       conflicting, evidence.” Roe v. Doe, 142 Idaho 174, 177, 125 P.3d 530, 533 (2005)
       (internal quotations omitted) (quoting Roberts v. Roberts, 138 Idaho 401, 405, 64
P.3d 327, 331 (2003)).
Doe v. Doe, 148 Idaho 243, 246, 220 P.3d 1062, 1065 (2009). Jane Doe’s acknowledgement that
the State presented evidence of aggravated circumstances, which she disputed, reflects the
existence of substantial, competent evidence to support the finding of aggravated circumstances.
       Jane Doe also asserts that the magistrate court’s finding of aggravated circumstances
deprived her of due process and equal protection because she was unable to complete a case
plan. The entirety of her legal argument as to her due process claim is as follows: “Appelant [sic]
contends that due process under the Fifth, Sixth and Fourteenth Amendments to the United
States Constitution and Article I, Section Thirteen of the Idaho Constitution require due process,
as well as Santosky v. Kramer, 455U.S. [sic] 745, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982).”
       Jane Doe’s argument is correct as far as it goes. This Court has recognized that parents
have due process rights in proceedings to terminate their parental rights. In Interest of Bush, 113
Idaho 873, 875, 749 P.2d 492, 494 (1988). However, Jane Doe has presented no legal argument


                                                7
supporting her contention that the termination of IDHW’s duty to use reasonable efforts in
reunifying her with the children violated her due process rights. Even in an appeal from the
termination of parental rights, “we will not consider an issue which is not supported by cogent
argument and authority.” Idaho Dep’t of Health & Welfare v. Doe, 151 Idaho 498, 503 n.1, 260
P.3d 1169, 1174 n.1 (2011) (citing Liponis v. Bach, 149 Idaho 372, 374, 234 P.3d 696, 698
(2010); I.A.R. 35(a)(6)).
         Jane Doe’s equal protection argument is equally deficient. The entirety of her argument
is as follows:
        Appellant asserts that the Fourteenth Amendment of the United States
        Constitution provides for equal protection. The vagueness of the standards to be
        employed when the “catchall” is utilized runs afoul of equal protection as set forth
        in Bush v. Gore 00947 (United States Supreme Court, December 12, 2000, per
        curiam). Appellant contends that the vagueness is an “as applied” deficiency.
In Arel v. T & L Enterprises, Inc., 146 Idaho 29, 189 P.3d 1149 (2008), we discussed our
approach to analyzing equal protection challenges to legislative enactments.
        When a party challenges the constitutionality of a statute, this Court presumes the
        statute is constitutional unless that party proves otherwise. Luttrell v. Clearwater
        County Sheriff’s Office, 140 Idaho 581, 585, 97 P.3d 448, 452 (2004). “In
        addressing equal protection violations, the Court must first identify the
        classification being challenged and, second, it must determine the constitutional
        standard of review.” Venters v. Sorrento Delaware, Inc., 141 Idaho 245, 251, 108
P.3d 392, 398 (2005).
Id. at 34, 189 P.3d at 1154. Jane Doe has made no effort to identify the classification which she
challenges nor has she identified the appropriate standard of review. Rather, her argument
appears to advance a due process argument based upon the vagueness of a statutory provision
that she does not identify. See Alcohol Beverage Control v. Boyd, 148 Idaho 944, 949, 231 P.3d
1041, 1046 (2010) (discussing Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455
U.S. 489 (1982)). In the absence of cogent legal argument, this Court will not further consider
Jane Doe’s claim of violation of her right to equal protection under the law.
        Jane Doe advances other legal arguments with even less analysis than the three we have
discussed here. 2 They each fall short of the requirement of cogent legal argument. Thus, we

2
  These include: (1) a claim that the aggravated circumstances determination violated Article V, § 26 of the Idaho
Constitution, which mandates uniform court procedures in this state; (2) a due process argument related to notice
that is completely unintelligible; and (3) the assertion that the aggravated circumstances determination ought to be
subject to a clear and convincing standard. Given the practical effect of an aggravated circumstances finding, it is
regretful that this final claim was not supported by meaningful legal argument.


                                                         8
conclude that Jane Doe has failed to demonstrate that the magistrate court erred in finding the
existence of aggravating circumstances. We thus turn to the magistrate court’s finding that Jane
Doe’s parental rights should be terminated.
B. Jane Doe has failed to demonstrate that the trial court erred in finding neglect.
       “Grounds for termination of parental rights must be shown by clear and convincing
evidence because each parent has a fundamental liberty interest in maintaining a relationship
with his or her child.” Idaho Dep’t of Health & Welfare v. Doe II, 150 Idaho 36, 41, 244 P.3d
180, 185 (2010). Idaho Code § 16–2005 specifies the grounds upon which parental rights may be
terminated. “Termination is only appropriate if an enumerated ground for termination exists and
termination is in the child’s best interests. I.C. § 16–2005(1).” Idaho Dep’t of Health & Welfare
v. Doe (2011-18), 152 Idaho 644, 647, 273 P.3d 685, 688 (2012). One ground on which the
parent-child relationship may be terminated is where “the parent has neglected or abused the
child.” I.C. § 16-2005(1)(b). Idaho Code § 16-2002(3) defines “neglected” for purposes of the
termination of the parent-child relationship as follows:
       “Neglected” means:
               (a) Conduct as defined in section 16-1602(26), Idaho Code; or
               (b) The parent(s) has failed to comply with the court’s orders or the case
               plan in a child protective act case and:
                       (i) The department has had temporary or legal custody of the child
                       for fifteen (15) of the most recent twenty-two (22) months; and
                       (ii) Reunification has not been accomplished by the last day of the
                       fifteenth month in which the child has been in the temporary or
                       legal custody of the department.
Idaho Code § 16-1602(26) defines “neglected” as follows:
       “Neglected” means a child:
               (a) Who is without proper parental care and control, or subsistence,
               medical or other care or control necessary for his well-being because of
               the conduct or omission of his parents, guardian or other custodian or their
               neglect or refusal to provide them; however, no child whose parent or
               guardian chooses for such child treatment by prayers through spiritual
               means alone in lieu of medical treatment shall be deemed for that reason
               alone to be neglected or lack parental care necessary for his health and
               well-being, but this subsection shall not prevent the court from acting
               pursuant to section 16-1627, Idaho Code; or
               (b) Whose parents, guardian or other custodian are unable to discharge
               their responsibilities to and for the child and, as a result of such inability,


                                                 9
               the child lacks the parental care necessary for his health, safety or well-
               being; or
               (c) Who has been placed for care or adoption in violation of law; or
               (d) Who is without proper education because of the failure to comply with
               section 33-202, Idaho Code.
Whether neglect has occurred is a question of fact to be established by clear and convincing
evidence. Rhodes v. Idaho Dep’t of Health & Welfare, 107 Idaho 1120, 695 P.2d 1259 (1985).
Idaho’s termination statute exists “not merely to alleviate harm but to prevent it.” In the Interest
of Cheatwood, 108 Idaho 218, 220, 697 P.2d 1232, 1234 (Ct. App. 1985).
       The foster parents who received C.C. on April 1, 2012, described C.C. as dirty, wearing
tattered clothes, tired, and “goofy.” C.C.’s teacher described C.C. as thin, dirty, hungry,
unfocused, tired, and “squirrely.” While in Jane Doe’s custody, C.C. was frequently tardy or
absent from school. After being placed in foster care, C.C. was reported to be cleaner and more
focused at school. C.C. is being counseled for behaviors including aggression, noncompliance,
fear, confusion, and anxiety. While in Jane Doe’s custody, C.C. missed a number of counseling
sessions and tested positive for methamphetamine.
       Like C.C., M.C. also tested positive for methamphetamine. The magistrate court found
evidence of sexual touching by a sibling and neighborhood children. There is evidence that when
first taken into foster care, M.C. was gorging on food. G.C. was also reported as gorging on food
and screaming at night. M.C.C. and A.C.C. also tested positive for methamphetamine and have
been in foster care since they were nine months old.
       Jane Doe argues that G.C. and M.C. were “happy and healthy” at the time a witness
visited them. She disputes the circumstances under which the children were removed, arguing
that although it is true she was evicted from her apartment, she had rented a motel room where
there was some food. Jane Doe does not dispute that three of the children were at the house on
April 1, 2012, but she disputes whether any of them were crawling on the floor. She argues that
these factual disputes show that termination of parental rights was inappropriate.
       Jane Doe asks this Court to reweigh the evidence, stating that the magistrate court
“appears to have adopted the State’s version of events.” Although she is correct in this regard,
she fails to acknowledge that the magistrate court was the finder of fact. Although Jane Doe
disputed some of the evidence offered to show neglect, it was up to the magistrate court to
resolve those disputes. The magistrate court did so. The magistrate court found that all of the


                                                10
children have spent a long period of time in foster care and “during most of the rest of their lives
have been subjected to drugs, dangerous and violent people and uncertain and unsafe living
conditions.” Jane Doe has relapsed numerous times, demonstrating her inability to provide for
the children’s safety and well-being and causing them to be exposed to methamphetamine. The
magistrate court found that C.C. has been exposed to domestic violence, a point that Jane Doe
does not dispute. This, coupled with Jane Doe’s efforts to reunite with the perpetrator, reflects
Jane Doe’s unwillingness or inability to provide for C.C. and the other children’s safety. Jane
Doe does not dispute that M.C. has experienced inappropriate sexual contact. There is substantial
evidence, corroborated by C.C.’s teacher that, despite Jane Doe’s contentions to the contrary, the
children were not clean and were hungry. M.C.C. and A.C.C. have spent most of their lives in
foster care. Jane Doe failed to get her children to school and to counseling sessions and has not
provided any financial support to her children while in foster care.
       It is difficult to find in this record any area of parental responsibility Jane Does has
consistently met. We conclude that substantial and competent evidence supports the magistrate
court’s finding of neglect.
C. Jane Doe has failed to demonstrate that the trial court erred in finding that termination
of her parental rights was in the best interests of the children.
       Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship.
In the Matter of Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When considering the
best interests of the child, a trial court may consider numerous factors including the improvement
of the child while in foster care. See Doe v. Idaho Dep’t of Health & Welfare, 122 Idaho 644,
648, 837 P.2d 319, 323 (Ct. App. 1992). Expert testimony is not required to establish that
termination would be in the child’s best interests. Doe v. Roe, 133 Idaho 805, 809, 992 P.2d
1205, 1209 (1999). When determining whether termination is in the child’s best interests the trial
court may consider the stability and permanency of the home, unemployment of the parent, the
financial contribution of the parent to the child’s care after the child is placed in protective
custody, improvement of child while in foster care, the parent’s efforts to improve his or her
situation, and the parent’s continuing problems with the law. See id.; see also Idaho Dep’t of
Health & Welfare v. Doe, 133 Idaho 826, 831, 992 P.2d 1226, 1231 (Ct. App. 1999).
       There is evidence that the children have improved while in foster care. Before entering
foster care, C.C. was frequently tardy or absent from school. When at school, C.C. was dirty,


                                                 11
hungry and unfocused. Since C.C. has been in foster care C.C.’s teachers have noted an
improvement in focus and performance at school. C.C. is no longer exposed to domestic
violence. There is no indication that Jane Doe has taken any steps to establish a stable home for
C.C. or her other children. Indeed, Jane Doe has failed to secure a job or achieve the financial
stability necessary to provide a stable home. There is evidence that Jane Doe has reunited with
the perpetrator of the domestic violence that C.C. witnessed. For the past six years, Jane Doe has
demonstrated an inability to refrain from methamphetamine use.
       Jane Doe testified that she was waiting to take steps to improve her life—such as
obtaining employment—until she finds out what happens with her children. In Doe v. Roe, this
Court upheld the trial court’s termination of Roe’s parenting rights because Roe’s plans for the
future were uncertain. 133 Idaho at 810, 992 P.2d at 1210. In that case, Roe had not taken any
definite steps to obtain steady employment or provide for an otherwise stable environment. Id.
This Court affirmed the trial court’s determination that such uncertainty was not in the child’s
best interests because “it is not in the best interests of [the minor] child to have to wait while
possibly other types of legal proceedings develop regarding visitation, custody, support, etc. The
child deserves stability and certainty in her life, none of which her mother can provide.” Id.
Likewise, Jane Doe has failed to demonstrate an ability or willingness to provide stability and
certainty for her children now or in the future. The magistrate court did not err in finding that
termination of Jane Doe’s parental rights was in the best interests of the children.
                                       IV. CONCLUSION
       The magistrate court’s order terminating Jane Doe’s parental rights to her five children is
affirmed. Costs on appeal are awarded to Respondents.

       Chief Justice BURDICK, Justices EISMANN, J. JONES and Justice Pro Tem
SCHROEDER CONCUR.




                                                 12